Citation Nr: 0301444	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-17 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether the rating decision dated in March 1998, involved 
clear and unmistakable error in assigning an effective 
date of June 9, 1997, for the grant of entitlement to a 
total rating for compensation purposes based upon 
individual unemployability.




ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel



INTRODUCTION

The veteran served on active military duty from October 
1977 to August 1978.  This case comes before the Board of 
Veterans' Appeals Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine 
(RO).


FINDING OF FACT

A March 1998 rating decision, assigning an effective date 
of June 9, 1997, for a total rating based upon individual 
unemployability, was not final at the time of a September 
1998 rating decision. 


CONCLUSION OF LAW

Entitlement to an effective date prior to June 9, 1997, 
for an award of entitlement to a total rating for 
compensation purposes based on clear and unmistakable 
error in the rating decision in March 1998, is dismissed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision dated in March 1998, granted the 
veteran's claim of entitlement to a total rating for 
compensation purposes based upon individual 
unemployability, and assigned an effective date of June 9, 
1997.  The veteran was notified of this decision and in 
correspondence received in July 1998, his then 
representative disagreed with the June 9, 1997 effective 
date for a total rating for compensation purposes based 
upon individual unemployability.  

Thereafter, a rating decision dated in September 1998, 
found the rating decision dated in March 1998, that 
granted a total rating for compensation purposes based 
upon individual unemployability effective from June 9, 
1997, was not clearly and unmistakably erroneous.  The 
veteran was notified of this decision, and filed a notice 
of disagreement to the September 1998 decision.  After 
being provided a statement of the case, the veteran 
perfected the appeal as to whether the rating decision 
dated in March 1998 was clearly and unmistakably 
erroneous.  

A final and binding agency decision shall not be subject 
to revision on the same factual basis except by duly 
constituted appellate authorities or except on the basis 
of clear and unmistakable error, as provided in 38 C.F.R. 
§ 3.105.  See 38 C.F.R. § 3.104(a).  The law further 
provides that a final RO decision may be reversed or 
amended where evidence establishes that the decision was a 
product of clear and unmistakable error.  See 38 C.F.R. § 
3.105(a).

As the veteran filed a notice of disagreement to the 
rating decision dated in March 1998, that decision is not 
final.  38 U.S.C.A. § 7105.  This in turn renders the 
issue of clear and unmistakable error in that rating 
decision without legal merit, since such an issue applies 
only to previous determinations that are final.  38 C.F.R. 
§ 3.105(a).  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) held that in a case where the law is 
dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.  Thus, the claim 
that a total rating for compensation purposes based upon 
individual unemployability effective from June 9, 1997, 
was clearly and unmistakably erroneous is dismissed.  

	
ORDER

The appeal as to whether the rating decision dated in 
March 1998, that granted a total rating for compensation 
purposes based upon individual unemployability effective 
from June 9, 1997, was clearly and unmistakably erroneous, 
is dismissed.  



REMAND

As noted above, the rating decision dated in March 1998, 
granted a total rating for compensation purposes based 
upon individual unemployability and assigned an effective 
date of June 9, 1997, for this benefit.  The veteran was 
notified of this decision and in correspondence received 
in July 1998, the veteran's representative disagreed with 
the June 9, 1997, effective date assigned.  Although an 
October 1998 statement of the case was issued as to the 
issue of whether the rating decision dated in March 1998, 
was clearly and unmistakably erroneous, the statement of 
the case did not address whether an effective date prior 
to June 9, 1997, was warranted based on the provisions of 
the laws and regulations governing the assignment of 
effective dates.  See 38 U.S.C.A. § 5110 (West Supp. 
2002); 38 C.F.R. § 3.400 (2002).  While it is true that 
the veteran has not submitted a timely substantive appeal, 
the Board is obligated to remand this issue to the RO for 
the issuance of a statement of the case and notification 
of appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Additionally, an Order by the Court dated in November 
2000, mandates further development of the record.  

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The RO should request all VA medical 
records from June 9, 1996 to June 9, 1997.  
Additionally, the RO should contact the 
veteran and afford him the opportunity to 
identify or submit any additional pertinent 
evidence in support of his claim of 
entitlement to an effective date prior to 
June 9, 1997, for a total rating for 
compensation purposes based upon individual 
unemployability.  Based on his response, the 
RO must comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, as interpreted in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran must then be given an 
opportunity to respond.  

2.  Appropriate action, including the 
issuance of a statement of the case that 
complies with the notice and duty to assist 
provisions of the Veterans Claims Assistance 
Act of 2000, as interpreted in Quartuccio, as 
well as notification of the veteran's 
appellate rights on the issue of entitlement 
to an effective date prior to June 9, 1997, 
for a total rating for compensation purposes 
based upon individual unemployability is 
necessary.  38 C.F.R. § 19.26 (2002).  The 
veteran is reminded that to vest the Board 
with jurisdiction over this issue, a timely 
substantive appeal to the March 1998, rating 
decision assigning the effective date must be 
filed.  38 C.F.R. § 20.202 (2002).  

No action is required by the veteran until he receives 
further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


